UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2228


In re: STEVE RIDDICK, a/k/a Steven Riddick,

                    Petitioner.



            On Petition for Writ of Mandamus. (7:20-cv-00081-GEC-PMS)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steve Riddick, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steve Riddick petitions for a writ of mandamus seeking an order requiring the

district court to overturn the denial of his motion for default judgment. We conclude that

Riddick is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007).

       Riddick seeks an order requiring the district court to overturn the denial of the

motion for default judgment he filed in his ongoing 42 U.S.C. § 1983 action. Because

Riddick is attempting to use mandamus as a substitute for an interlocutory appeal, the relief

he seeks is not available. Accordingly, we deny the petition for writ of mandamus and

deny Riddick’s motion for injunctive relief. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                              2